Citation Nr: 1549191	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left shoulder rotator cuff injury, status post dislocation with residuals of strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975 and from March 1977 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claim was remanded in March 2015 so that a requested hearing could be provided.  In September 2015, the Veteran testified during a videoconference hearing before the undersigned and the transcript is now of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The only VA examination of the service-connected left shoulder disability of record was conducted in April 2011.  As noted in a March 2015 brief, the VA examiner did not take into consideration the functional impact of such factors as flare-ups, pain, weakness, and fatigue on the range of motion of left shoulder.  Moreover, since the April 2011 VA examination, the Veteran sustained another stroke in April 2012.  A January 2014 private treatment record indicates that the Veteran now has severely limited range of motion of the left shoulder, but opined that this was likely due to the nonservice-connected stroke(s) than the service-connected disability.  In addition, during the Board hearing, the Veteran testified that he could no longer lift his left shoulder without excruciating pain.  See Board Hearing Transcript (Tr.) at 5.  

Based on the foregoing, the Board has determined that a new VA examination is warranted to assess the current severity of the service-connected left shoulder disability.  The examiner must differentiate, if possible, the symptomatology related to the service-connected disability from any nonservice-connected disability, to include any residuals from any of the Veteran's strokes or cardiovascular disease.  

In addition, the VA examiner is requested to comment as to whether the Veteran is right hand dominant, as noted in the April 2011 VA examination, or is ambidextrous, as indicated by the Veteran during the Board hearing.  See Board Hearing Tr. at 6.  

Finally, all outstanding VA and private treatment records must be obtained.  The Board notes that a September 2015 request for VA treatment records indicates that there is a currently unexplained gap in the VA treatment records from January 2010 to September 2011.  The request asked for a negative response if records from this period are not available and, to date, a response has not been received.  The Board further notes that records from January 2010 to June 2010 are, in fact, of record.  However, there is a gap from June 2010 to September 2011.  Any such records from this period, as well as all updated VA treatment records, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment.  

If the Veteran fails to complete necessary authorizations, tell her that she may obtain and submit the records himself.

If any private records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records, including all records from June 2010 to September 2011 and since September 2014, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above development has been completed, afford the Veteran a new VA examination to assess the severity of his service-connected left shoulder disability.  All relevant records, including this remand and all records contained in the virtual files, should be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

In providing the requested findings, the examiner must specifically differentiate, if possible, between the service-connected symptomatology and that related to any nonservice-connected disability, to include the residuals of his strokes in 2009, 2010, and 2012.  

The examiner should report all orthopedic and neurologic manifestations of the left shoulder rotator cuff injury, status post dislocation with residual strain, including all possible motion, in degrees, and any associated malunion, nonunion, or deformity of the bones around the shoulder joint.  

The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the service-connected left shoulder disability results in loss of use of the left hand (i.e. the Veteran would be equally served by amputation with prostheses at the site of election).  Such loss of use could come from neurologic impairment associated with the left shoulder disability.

The examiner should also explain whether the Veteran is right or left hand dominant or ambidextrous.  

All indicated tests and examinations must be conducted, including if necessary, a hand examination.
The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, an explanation must be provided as to why this is so and what, if any additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; all such reports must be acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the reason for doing so must be provided.

4.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

